Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/20 and 2/2/21 is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 07/31/2014, 10/28/2014, 12/01/2014, 05/29/2015. It is noted, however, that applicant has not filed a certified copy of the Japanese applications. These documents are present for the parent case of this application. Please see the requirements under 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,764,973. Although the claims at issue are not identical, they are not patentably distinct from each other because the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWASE (US 2005/0285811) in view of JONGMAN (US 2016/0014882).
Regarding claim 1, KAWASE discloses a display device (FIG.s 1-16) comprising: a first display panel (11 FIG. 11); and a second display panel (12 FIG. 11), wherein the first display panel includes a first region (11 having 112 FIG. 11) and a second region (11 having 19 FIG. 11), wherein the first region has a function of performing display, wherein the second region has a function of blocking visible light (¶[0076]-[0080]: transparent film to "alleviate irregular reflection etc. of external light and light from the display section", therefore performs a function of blocking visible light from unwanted directions), wherein the second display panel includes a third region (12 having 122 FIG. 11) and a fourth region (124 FIG. 11), wherein the third region has a function of performing display, wherein the fourth region has a function of transmitting visible light, wherein the third region is adjacent to the fourth region, wherein the fourth region overlaps the first region.

JONGMAN (FIG.s 1-19) teaches first and second displays being at least partly flexible (as shown in FIG. 11a), wherein the second display panel is bent in the third region or in the fourth region, a first printed circuit being in contact with and electrically connected to the first display panel (as shown in FIG. 11a), and a second printed circuit being in contact with and electrically connected to the second display panel (FIG. 11a), and in another embodiment teaches the printed circuits being flexible (422 FIG. 16).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ flexible screens and printed circuits, such as taught by JONGMAN, as the display and circuit of the display device KAWASE in order to achieve a desired structural modularity by allowing for a flexible assembly. 
Regarding a region having function of blocking visible light, it is noted that although the region of KAWASE is not a light blocking layer, since claims require only the function as a limitation, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as functionally equivalent of the claimed region, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
claim 12 is similar to but broader than claim 1 and is rejected similar to claim 1 above. In particular, claim 12 recites a light-blocking region instead of a region having a function of blocking visible light, but the two limitations are addressed in the same manner as a light-blocking region is understood as a region having the function of blocking light.
Regarding claim 2, KAWASE further discloses the first region includes a light-emitting element (required for a display), wherein the third region includes a light-emitting element (required for a display).
KAWASE does not explicitly show the fourth region includes a bonding layer.
JOGNMAN further teaches a bonding layer (see adhesive of ¶[0088] and shown in FIG. 11a) over all regions.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize a bonding layer, such as taught by JONGMAN, over the regions of the displays of KAWASE, such that the fourth region includes the bonding layer, in order to further improve the structural integrity of the assembly. 
Regarding claim 3, KAWASE does not explicitly show the second display panel includes a fifth region, wherein the fifth region is adjacent to the third region, wherein the fifth region has a function of blocking visible light, and wherein the fifth region does not include a region overlapping with the first region.
JOGNMAN further teaches the second display panel includes a fifth region (the peripheral region), wherein the fifth region is adjacent to the third region (see FIG. 11a), and wherein the fifth region does not include a region overlapping with the first region.

Regarding claim 4, JOGNMAN further teaches the fifth region functions as a wiring portion (evident of the circuit board connected thereto, FIG. 11a) electrically connected to a light-emitting element included in the third region.
The motivation to combine is same as in claim 3 above. 
Regarding claims 5 and 13, KAWWASE does not explicitly show a light-transmitting layer, wherein the light-transmitting layer includes a light-transmitting material having a transmittance with respect to light in a wavelength range of 450 nm to 700 nm of 90 % or more.
JOGNMAN further teaches a light-transmitting layer (such as 414 FIG.s 15-16 and see window of FIG. 11a), wherein the light-transmitting layer includes a light-transmitting material having a transmittance with respect to light in a wavelength range of 450 nm to 700 nm of 90 % or more (such as PMMA of ¶[0121], which is known to have a very high, near 98%, transmittance in that range).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a light transmitting layer, such as taught by JONGMAN, with the assembly of KAWASE in order to improve the durability of the display device by providing additional layers. 
claims 6 and 14, JOGNMAN further teaches the light-transmitting material has a refractive index of higher than or equal to 1.3 and lower than or equal to 1.8 (evident of PMMA known to have an index between 1.48 and 1.51).
The motivation to combine is same as claims 5 and 13 above. 
Regarding claims 7 and 15, it is respectfully noted that all attachments are detachable, even glues have solvents, and therefore, the light-transmitting layer of the combination of KAWASE in view of JONGMAN is detachably in contact with at least one of the first display panel and the second display panel.
Regarding claim 8 and 16, JOGNMAN further teaches the light-transmitting layer includes an inert material (such as PMMA being inert in regular conditions).
The motivation to combine is same as above. 
Regarding claims 9 and 17, JOGNMAN further teaches the light-transmitting layer includes a nonvolatile material (such as PMMA being non-volatile in regular conditions).
The motivation to combine is same as above. 
Regarding claims 10 and 18, JOGNMAN further teaches the light-transmitting layer has a material with a viscosity of greater than or equal to 1 mPa-s and less than or equal to 1000 Pa-s (evident of PMMA having viscosity of between 1mPa.s-1000Pa.s).
The motivation to combine is same as above. 
Regarding claims 11 and 19, absent persuasive evidence that the claimed elements are related to the intended inventive subject matter and are serving a purpose other than enabling the device for a known application, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate the display device with an antenna, a battery, a housing, a speaker, a 
Conclusion
The related art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RICKS (US 2007/0001927), MIYAGUCHI (US 8576209), YOSHIZUMI (US 9940086), SEO (US 2016/0291640), INAGAKI (US 2016/0299526), LEE (US 8223087), KEE (US 7876286), KOJIMA( US 2015/0028316).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875